DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
It should be noted that this application has been transferred to another examiner.  

Election/Restrictions
Newly submitted claims 23-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are related to the originally presented claims as apparatus and method of using the apparatus.  In the instant case, the apparatus can be used for a materially different process such as being used to store fruit and vegetables or clothing.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 25-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Petzinger (US 4,105,412 A – hereafter ‘412).
‘412 discloses a composter (Abstract) that include the following limitations for claim 1: 
“A composting system”: ‘412 discloses a compost container (col. 2 lines 4-8) that is being interpreted as the composting system of the instant application.  
“a container comprised of a permeable material
“the container having a floor and sidewall defining an upper opening of the container, the sidewall having an inner surface and an outer surface”: The container of ‘412 has a sidewall (Fig. 1) and a bottom (perforate disc 22; Fig. 1; col. 2 lines 9-15) where the inner container has an inner surface and an outer surface (Fig. 1; Fig. 2; col. 2 lines 19-22).  
“comprising material within the container”: This limitation is drawn to the material operated on by an apparatus (see MPEP §2115), but ‘412 discloses placing material within the container (col. 2 lines 47-57).  
“a hood comprised of an impermeable material and configured to retain moisture and heat within the container, the hood having an inner surface and an outer surface and a lower end,”: ‘412 discloses a hood that is formed of an imperforate section (section 14) and a lid (lid 16; Fig. 1; col. 2 lines 4-8).  
“wherein the hood is fitted to cover the upper opening of the container and extend down over at least a portion of the outer surface of the sidewall of the container”: This hood is fitted to cover the upper opening of the container (Fig. 1) and extends down a portion of the outer surface of the sidewall of the container (Fig. 1; col. 2 lines 4-8).  
“the inner surface of the hood and the outer surface of the sidewall of the container defining an air gap therebetween to permit air circulation into and out of the container.”: Since the outer surface of the inner container of ‘412 is corrugated (Fig. 2; col. 2 lines 19-22), this forms an air gap between the inner 
For claim 21, the hood of ‘412 terminates at a distance above a ground surface (Fig. 2). 
Therefore, ‘412 meets the limitations of claims 1 and 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412) in view of Reiger (US 2008/0098648 A1 – hereafter ‘648).
‘412 differs from the instant claim 3 regarding the material for the impermeable hood.  
‘648 discloses an insulating root system (Abstract) that includes an outer jacket made from polyethylene ([0015]).  This material, within ‘648, is used to insulate the root system, but also solves the same problem within composters by providing thermal insulation for the container.  In this way, ‘648 is analogous art in that it solves the same problem common to many composters. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to includes the polyethylene outer container of ‘648 within ‘421 in order to provide insulation for the compost/root system ([0015]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ an outer container made of polyethylene within the composter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
‘412 differs from the instant claim regarding the limitations of claim 9.  
For claim 9, ‘648 discloses that the outer wall has a thickness of at least 5 mills (at least 0.005 inches) where this range overlaps the claimed range.  The thickness of the outer wall is selected to provide the desired insulation based on the environment ([0015]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the thickness disclosed by ‘648 within ‘421 in order to provide the desired level insulation.  
For claim 10, ‘412 differs from the instant claim regarding the material used for the inner container.  
‘648 discloses an inner jacket that can be made from a porous polyethylene, polypropylene, or other woven or non-woven material ([0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the material of ‘648 within ‘412 in order to allow for air and moisture to enter or exit the inner container.  The suggestion for doing so at the time would have been in order to water to enter the container ([0013]).  
For claim 12, ‘412 in light of ‘648 discloses where the permeable and impermeable containers are made of non-biodegradable material ([0013] and [0015] of ‘648).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the material of ‘648 within ‘412 in order to allow for air and moisture to enter or exit the inner container.  The suggestion for doing so at the time would have been in order to water to enter the container ([0013]).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412) in view of Nattrass (US 6,218,177 B1 – hereafter ‘177).
For claims 5 and 6, ‘412 differs from the instant claim regarding vents.  
‘177 discloses a container for breaking down organic matter (Abstract) that for claims 5 and 6 includes a vent (vent 19; Fig. 1; col. 2 lines 63-67) where these vents are circular (Fig. 1).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to include the vents of ‘177 within ‘412 in order to provide air flow to the compost.  The suggestion for doing so at the time would have been in order to allow air flow through all phases of operation (col. 2 lines 58-62).  
For claim 7, modified ‘412 does not specify that the vents have a diameter of no greater than one inch.  However, it would have been a matter of design choice for one of ordinary skill in the art at the time of filing to have vent holes with a diameter of one inch or greater in order to obtain the predictable result of providing air flow to the compost.  See MPEP §2144.04 IV A.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (US 4,105,412 A – hereafter ‘412).
For claim ‘412 does not specify that the distance between the inner container and outer container is from two to twelve inches.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include a distance from about two to twelve inches in order to optimize the air flow into and out of the compost.  See MPEP §2144.04 IV A.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9, 10, 12, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bucci (US 2008/124791) discloses a container with a biodegradable bag used to collect organic waste.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799